              Case 2:17-cv-00601-RSL Document 230 Filed 09/02/20 Page 1 of 2




 1                                                                     The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7
                                         UNITED STATES DISTRICT COURT
 8                                      WESTERN DISTRICT OF WASHINGTON
                                                  AT SEATTLE
 9

10   KELLY BOLDING, and MICHAEL
     MANFREDI, individually and on behalf of                   No. C17-0601 RSL
11   a class of all others similarly situated,
                                                               STIPULATION AND
12                                      Plaintiffs,            ORDER RE-NOTING AND
                                                               SETTING BRIEFING SCHEDULE
13            v.                                               ON DEFENDANT BANNER
                                                               BANK’S MOTION FOR
14   BANNER BANK, a Washington Corporation,                    PROTECTIVE ORDER ON
                                                               PLAINTIFFS’ OPT-IN
15                                      Defendant.             DISCOVERY REQUESTS [DKT.
                                                               227]
16

17

18
                                                      STIPULATION
19
              The parties, by and through their counsel, stipulate to the following re-noting and
20
     briefing schedule on Defendant Banner Bank’s Motion for Protective Order on Plaintiffs’ Opt-
21
     in Discovery Requests (“Motion”) [Dkt. 227]. The parties jointly request that the Court enter
22
     the following Order approving this Stipulation. In support, the parties represent the following
23
     to the Court:
24
              1.        On August 27, 2020, Defendant filed its Motion, which is noted on the Court’s
25
     motion calendar for September 4, 2020. As presently noted, Plaintiffs’ response is due
26
     September 2, 2020, and Plaintiffs’ reply is due September 4, 2020. See LCR 7(d)(2)(B).
27
     STIPULATION AND ORDER
                                                                                 Davis Wright Tremaine LLP
     (C17-0601RSL) - 1                                                                    L AW O FFICE S
     4819-4052-7817v.2 0058243-000340                                               1201 Third Avenue, Suite 2200
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
              Case 2:17-cv-00601-RSL Document 230 Filed 09/02/20 Page 2 of 2




 1            2.        Plaintiffs requested an extension of time to respond to the Motion. The parties

 2   agreed that Defendant would re-note the Motion and extend the briefing schedule so that both

 3   parties would have additional time for their respective response and reply.

 4            3.        Based on the foregoing, the parties stipulate and jointly request that the Court

 5   enter the proposed Order below approving the following briefing and re-noting schedule:

 6                      a.       Defendant’s Motion is re-noted to September 18, 2020;

 7                      b.       Plaintiffs’ response to the Motion is due on September 11, 2020; and

 8                      c.       Defendant’s reply is due on September 18, 2020.

 9            It is so stipulated and presented by the following counsel this 1st day of September,

10   2020.

11   The Blankenship Law Firm, P.S.                           Davis Wright Tremaine LLP
     Attorneys for Plaintiffs                                 Attorneys for Defendant Banner Bank
12

13   By s/ Scott C.G. Blankenship                             By s/ Melissa Mordy
     Scott C. G. Blankenship, WSBA No. 21431                  Kenneth E. Payson, WSBA #26369
14   Richard E. Goldsworthy, WSBA No. 40684                   Sheehan Sullivan Weiss, WSBA #33189
     Charlotte S. Sanders, WSBA No. 45051                     Melissa Mordy, WSBA #41879
15   1000 Second Avenue, Suite 3250                           Laura-Lee Williams, WSBA #51358
     Seattle, WA 98104                                        920 Fifth Avenue, Suite 3300
16   Telephone: 206.343.2700                                  Seattle, WA 98104
     Fax: 206.343.2704                                        Telephone: 206.622.3150
17   Email: sblankenship@blankenshiplawfirm.com               Fax: 206.757.7700
              rgoldsworthy@blankenshiplawfirm.com             Email: kenpayson@dwt.com
18                                                                     sheehansullivanweiss@dwt.com
              csanders@blankenshiplawfirm.com
                                                                       missymordy@dwt.com
19                                                                     lauraleewilliams@dwt.com
20

21                                                   ORDER
              The Court has considered and approves the parties’ stipulation. IT IS SO ORDERED.
22
              DATED this _____       September 2020.
                          2nd day of ________,
23

24
                                                       Robert S. Lasnik
25                                                     UNITED STATES DISTRICT JUDGE
26

27
     STIPULATION AND ORDER
                                                                                     Davis Wright Tremaine LLP
     (C17-0601RSL) - 2                                                                        L AW O FFICE S
     4819-4052-7817v.2 0058243-000340                                                   1201 Third Avenue, Suite 2200
                                                                                          Seattle, WA 98101-3045
                                                                                   206.622.3150 main · 206.757.7700 fax
